DETAILED ACTION

Examiners Note
This action replaces the Notice of Allowance mailed on 13 July 2022.

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 15 June 2022.
Claims 1, 9, and 17 have been amended.
Claims 8, 15, and 20 have been cancelled.
Claims 1-7, 9-14, and 16-19 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “control unit has been interpreted under 35 U.S.C. 112(f), sixth paragraph, because it uses a non-structural term “unit configured to” coupled with functional language “selectively activate and/or deactivate” and “to store” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112(f), sixth paragraph, claims 1-7 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f), sixth paragraph limitation: where control unit corresponds to Control Unit in Fig. 3 (332) for controlling the antenna array (paragraph [0066-0070]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f), sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Allowable Subject Matter
Claims 1-7, 9-14, and 16-19 are allowed.
Claims are renumbered as 1-17.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 9 are allowed because a search of the prior art of record fail to anticipate or render obvious step of a plurality of transceivers each coupled to at least one of the antenna elements, and a control unit configured to selectively activate and/or deactivate specific ones the transceivers, the control unit configured to store the operating time of the single transceivers and to selectively activate and/or deactivate the transceivers based on the stored operating time.
The closest art presented were U.S. PGPub. No. 20190036587 to Nilsson et al. and U.S. PGPub. No. 20090231197 to Richards, where disclose the MIMO communication system where control unit selectively activate and deactivate the transceivers.
For claims 2-7, 10-14, and 16-19, they depend on claims 1 and 9 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov